Citation Nr: 1519317	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for a lumbar spine disability, including degenerative joint disease (DJD) and degenerative disc disease (DDD), in excess of 10 percent for the period prior to May 14, 2014, and in excess of 20 percent for the period on and after May 14, 2014.

2.  Entitlement to an increased disability rating in excess of 10 percent for a left knee disability (strain with spurs, including DJD).

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Heath A. Hixson, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1979 to December 1989.  He also had three years of prior active service, the dates of which have not been verified, but apparently beginning in 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) which, in pertinent part, denied increased disability ratings in excess of 10 percent for the Veteran's service-connected lumbar spine and left knee disabilities.  This case was previously before the Board in January 2014, where the Board remanded the issues on appeal to obtain outstanding medical documentation and to schedule the Veteran for VA knee and spinal examinations.  While on remand, in a rating decision dated December 2014, the RO granted an increased disability rating of 20 percent for the service-connected lumbar spine disability effective May 14, 2014, the date the evidence reflected a worsening of the spinal disability, creating a "staged" rating.  

The Board finds that there has been substantial compliance with the directives of the January 2014 remand.  The record reflects that outstanding VA treatment records were obtained by the RO.  In a letter dated February 2014, the Veteran was asked to identify any relevant private treatment providers with information concerning the issues on appeal.  Enclosed with the letter was a VA Form 21-4142, Authorization and Consent to Release Information.  Further, the Veteran received VA spinal and knee examinations in May 2014.  The examination reports are of record.  The examination reports reflect that the VA examiner reviewed the record, noted the Veteran's history and complaints as to the issues on appeal, conducted in-person examinations with appropriate testing, including range of motion testing, and rendered the requested opinions.  As such, an additional remand to comply with the January 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 Travel Board hearing in Roanoke, Virginia.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of an increased disability rating in excess of 10 percent for left knee disability (strain with spurs, including DJD) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From September 18, 2010 to May 14, 2014, the service-connected lumbar spine disability, including DJD and DDD, had more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 60 degrees but not greater than 85 degrees, a combined range of motion greater than 120 degrees but not greater than 235 degrees, with muscle spasm or guarding severe enough to result in an abnormal gait, and no spinal ankylosis or incapacitating episodes.

2.  On and after May 14, 2014, the service connected lumbar spine disability, including DJD and DDD, has more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbar spine or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the period from September 18, 2010 to May 14, 2014, the criteria for a disability rating of 20 percent, but no higher, for the service-connected lumbar spine disability, including DJD and DDD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  For the period on and after May 14, 2014, the criteria for a disability rating in excess of 20 percent for the service-connected lumbar spine disability, including DJD and DDD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As to the spinal disability rating issue, in September 2010 VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the December 2010 rating decision from which the instant appeal arises.  Further, the issue was readjudicated in a November 2011 Statement of the Case (SOC), and a subsequently issued December 2014 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA spinal examinations in October 2010 and May 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the claims file was reviewed by the VA examiner at the May 2014 spinal examination, the October 2010 examination report reflects that the claims file was not reviewed; however, the review of the claims file is not required in this case for purposes of determining whether an increased disability rating is warranted for the service-connected spinal disability, as both reports reflects that necessary testing was conducted, including range of motion testing, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  So, there is sufficient competent evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for an increased disability rating in excess of 10 percent for a lumbar spine disability, including DJD and DDD, for the period prior to May 14, 2014, and in excess of 20 percent for the period on and after May 14, 2014.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Disability Rating for Spinal Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In various statements throughout the course of this appeal, including during the VA spinal examinations and at the November 2012 Travel Board hearing, the Veteran has advanced that his spinal disability symptoms included moderate-to-severe daily, constant pain with flare-ups.  He reported difficulty sitting, standing, and walking, with limited ability to bend and climb stairs.  Further, the Veteran reported having back spasms a few times per month which would last two to four days.  He advanced managing his disability with medications and through the use of assistive devices such as a cane and motorized scooter.  In the most recent statements, the Veteran reported having to retire from his job as a school bus driver due, in part, to his back pain. 

From September 18, 2010 to May 14, 2014

The evidence of record reflects that from September 18, 2010 to May 14, 2014, the service-connected lumbar spine disability, including DJD and DDD, had more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 60 degrees but not greater than 85 degrees, a combined range of motion greater than 120 degrees but not greater than 235 degrees, with muscle spasm or guarding severe enough to result in an abnormal gait, and no spinal ankylosis or incapacitating episodes.

The Veteran received a VA spinal examination for compensation purposes in October 2010.  Upon examination no ankylosis of the thoracolumbar spine was noted.  Further, the VA examination report reflects that the VA examiner did not identify muscle spasm or guarding.  The VA examiner did note that the Veteran had an abnormal gait, specifically a mild limp.  The report also conveys that the spinal disability did not cause incapacitating episodes.

The Board notes that, as discussed above, at the November 2012 Travel Board hearing the Veteran credibly testified that he had back spasms multiple times per month which lasted up to half a week.  Further, the report from the May 2014 VA spinal examination reflects that the VA examiner opined that the Veteran had muscle spasms which resulted in abnormal gait.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that the abnormal gait identified by the VA examiner at the October 2010 VA spinal examination was caused by the Veteran's muscle spasms.

The report from the October 2010 VA spinal examination reflects that, upon range of motion testing, the Veteran's spinal flexion, extension, and left and right lateral rotation and extension were all normal.  38 C.F.R. § 4.71a (General Rating Formula Note 2).  While the VA examiner did note pain on motion, there is no indication as to where the painful limitation of motion set in for any of the measurements.  The Board notes that the Veteran was given an additional VA spinal examination in May 2014 due to his testimony at the November 2012 Travel Board hearing that his disability symptoms had worsened.  Presumably, because of the reported worsening, the degrees at which objective manifestations of pain would have set in at the May 2014 VA spinal examination would have been greater than the degrees recorded at the October 2010 spinal examination.  As such, based on the lay testimony of worsening having occurred (by the time of the November 2012 Board hearing), the Board will use the range of motion readings recorded at the May 2014 VA spinal examination in determining whether a rating in excess of 10 percent is warranted for the time period from September 18, 2010 to May 14, 2014.

The report from the May 2014 VA spinal examination reflects that, upon range of motion testing, the Veteran's lumbar spine forward flexion was 85 degrees, with objective evidence of painful motion beginning at 70 degrees, extension was 20 degrees, with objective evidence of painful motion beginning at 20 degrees, right lateral flexion was 25 degrees, with objective evidence of painful motion beginning at 25 degrees, left lateral flexion was 25 degrees, with objective evidence of painful motion beginning at 25 degrees, right lateral rotation was 30 degrees or greater, with objective evidence of painful motion beginning at 25 degrees, and left lateral rotation was 30 degrees or greater, with objective evidence of painful motion beginning at 25 degrees.  Considering painful limitation of motion, the combined range of motion of the lumbar spine was 190 degrees.

The Board has reviewed all of the available treatment (medical) records from this rating period.  No documents concerning range of motion testing, ankylosis of the spine, and/or incapacitating episodes due to IVDS have been identified.

After a review of all the evidence, lay and medical, the Board finds that, for the rating period from September 18, 2010 to May 14, 2014, the service-connected lumbar spine disability, including DJD and DDD, had more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 60 degrees but not greater than 85 degrees, a combined range of motion greater than 120 degrees but not greater than 235 degrees, with muscle spasm or guarding severe enough to result in an abnormal gait, and no spinal ankylosis or incapacitating episodes, to warrant a 20 percent disability rating, but no higher, under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  The report from the October 2010 VA spinal examination reflects that the Veteran had an abnormal gait, the Veteran has credibly testified that he had muscle spasms during the relevant period on appeal, and the subsequent May 2014 VA spinal examination found that the altered gait and muscle spasms were related; therefore, resolving reasonable doubt in favor of the Veteran, a 20 percent disability rating is warranted under Diagnostic Code 5242 for the period from September 18, 2010 to May 14, 2014 for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. 202.  

As forward flexion is not limited to 30 degrees or less, and as there is no evidence of ankylosis and/or incapacitating episodes, a disability rating in excess of 20 percent is not warranted for any period.  Id.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to September 18, 2010, the date of claim for increase.  See Hart, 21 Vet. App. 505; Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  The evidence of record does not reflect that the Veteran was entitled to an increased disability rating for the service-connected lumbar spine disability during the one year period prior to the date of claim, and as such, the appropriate effective date for the increased disability rating of 20 percent is September 18, 2010, the date of claim for increase.  See 38 C.F.R. § 3.400(o) (2014); Gaston, 605 F.3d at 984.  

On and After May 14, 2014

On and after May 14, 2014, the service-connected lumbar spine disability, including DJD and DDD, has more nearly approximated painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbar spine or incapacitating episodes.

As noted above, the report from the May 2014 VA spinal examination conveys that, upon range of motion testing, the Veteran's lumbar spine forward flexion was 85 degrees, with objective evidence of painful motion beginning at 70 degrees, extension was 20 degrees, with objective evidence of painful motion beginning at 20 degrees, right lateral flexion was 25 degrees, with objective evidence of painful motion beginning at 25 degrees, left lateral flexion was 25 degrees, with objective evidence of painful motion beginning at 25 degrees, right lateral rotation was 30 degrees or greater, with objective evidence of painful motion beginning at 25 degrees, and left lateral rotation was 30 degrees or greater, with objective evidence of painful motion beginning at 25 degrees.  Further, the examination report reflects that no ankylosis of the spine was identified and no IVDS was present.   

Again, in the context of the evidence previously discussed and dated prior to this period, which reflects upon the degree of disability, the Board has reviewed all of the available treatment records for the rating period on and after May 14, 2014.  No documents concerning range of motion testing, ankylosis of the spine, and/or incapacitating episodes due to IVDS have been identified.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 20 percent for the service-connected lumbar spine disability, including DJD and DDD, on and after May 14, 2014.  The evidence shows that, on and after May 14, 2014, the Veteran's service-connected spinal disability has manifested as painful limitation of motion of the lumbar spine resulting in forward flexion of greater than 30 degrees, with no ankylosis of the lumbar spine or incapacitating episodes.  An increased disability rating of 40 percent or higher would only be warranted if flexion was limited to 30 degrees or less, ankylosis of the spine was present, and/or the Veteran had incapacitating episodes due to spinal disability symptoms.  For these reasons, no higher disability rating can be assigned for the Veteran's service-connected spinal disability.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 20 percent for the service-connected lumbar spine disability, including DJD and DDD, on and after May 14, 2014, the claim for an increased disability rating in excess of 20 percent for the service-connected spinal disability on and after May 14, 2014 must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for any objective neurologic, or other, disabilities related to the service-connected spinal disability.  At the outset, the Board notes that the Veteran is already service connected for radiculopathy of the right leg as secondary to the service-connected spinal disability.  The report from the October 2010 VA spinal examination conveys that the Veteran advanced decreased vibration and light touch in the left lower extremity; however, the VA examiner specifically opined that these symptoms were not related to the service-connected spinal disability.  Further, the VA examiner at the May 2014 VA spinal examination did not diagnose the Veteran with left-lower extremity radiculopathy and/or neuropathy.  No other neurological, or other, disabilities related to the Veteran's service-connected spinal disability have been identified.  As such, a separate compensable rating is not warranted for any neurological, or other, disability.

Extraschedular Referral Legal Criteria

The Board had also considered whether an extraschedular rating is warranted for the service-connected spinal disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's spinal disability picture has manifested primarily as painful limitation of motion with flare-ups, abnormal gait, difficulty standing, sitting, and walking, an inability to drive a school bus, and the use of assistive devices to move.  As discussed above, painful limitation of motion with painful flare-ups and abnormal gait are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The scheduler rating criteria also allow for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a.  

Further, the functional limitations imposed by the Veteran's spinal disability, including difficulty standing, sitting, or walking, and interference with occupational and daily activities that involve use and bending and twisting of the spine, such as driving a school bus, are primarily the result of the back pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran has advanced that a combination of schedular disabilities, including his back and bilateral knee pain, have rendered him unable to work and/or maintain his previous job as a school bus driver.  Such contentions constitute an assertion that the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16; however, such contentions do not identify a unique combination of disabilities or impairments that are not in the schedular rating criteria.  In particular, as to orthopedic disabilities, pain is part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Here, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the spinal disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability, here the spine and left knee disabilities.  In contrast, 38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  As such, evaluation under 38 C.F.R. § 4.16 requires consideration of more than just the service-connected spine and left knee disabilities addressed in the instant decision, but also the service-connected right knee, bilateral elbow, radiculopathy, and scar disabilities.  The issue of entitlement to a TDIU has been raised and is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the rating period on appeal from September 18, 2010 to May 14, 2014, an increased disability rating of 20 percent, but no higher, for the service-connected lumbar spine disability, including DJD and DDD, is granted; an increased disability rating in excess of 20 percent for the period on and after May 14, 2014 is denied.


REMAND

Increased Rating for Left Knee Disability

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In March 2015, the Board received a copy of a medical treatment summary originally drafted by the Veteran in March 2014.  The summary indicated that the Veteran would undergo left knee surgery in the future.  In a VA Form 21-4142 received by VA in April 2014, the Veteran advanced that he would be undergoing a left knee replacement in July 2014, with post operative appointments in August and September 2014.  An April 2014 VA treatment record conveys that the Veteran was to have been scheduled for a left knee replacement in June 2014.  The report from a May 2014 VA joint examination notes that the Veteran stated he "anticipated knee replacement."  To date, VA has not received any documentation concerning this medical procedure and/or whether the procedure even took place.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  If the Veteran has received a total left knee replacement since the last VA joint examination in May 2014, a new examination will likely be needed to render a decision on the instant matter.  For these reasons, a remand is necessary to obtain outstanding VA medical records for the period on and after April 2014. 

TDIU

The Veteran is currently service-connected for a spinal disability, bilateral knee disabilities, bilateral elbow disabilities, radiculopathy of the right lower extremity, and right-knee scars.  The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for a lumbar spine disability, including DJD and DDD, and left knee strain with spurs, including DJD, and he filed a claim for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

At the time of the January 2014 Board decision, the evidence of record reflected that the Veteran had still been working as a school bus driver.  During the pendency of the Board remand, VA received additional evidence from the Veteran, including a letter dated November 2014, indicating that the Veteran had to retire from his job as a bus driver due to his service-connected disabilities.  The issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the RO for adjudication.

Accordingly, the issues of an increased disability rating in excess of 10 percent for left knee disability (strain with spurs, including DJD) and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected left knee disability (strain with spurs, including DJD), not already of record, for the period on and after April 2014.  In particular, the AOJ should attempt to obtain any identified treatment records concerning left knee replacement surgery in 2014.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  Then, the AOJ should review any obtained VA treatment records for the period on and after April 2014 and determine whether any additional development is necessary as to the issue of an increased disability rating for the service-connected left knee disability, to include scheduling a new VA joint examination.  If the AOJ finds that a new VA joint examination is warranted, the VA examiner should be directed to report the extent of the left knee disability in accordance with VA rating criteria.

4.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of an increased disability rating in excess of 10 percent for left knee disability and entitlement to a TDIU.  If any benefit sought on appeal is/remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


